

 
EXHIBIT 10.1


EXECUTION VERSION

AMENDMENT NO. 3
TO FINANCING AGREEMENT
 
AMENDMENT NO. 3 TO FINANCING AGREEMENT, dated as of September 18, 2015 (this
"Amendment"), to the Financing Agreement, dated as of December 4, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among ITT Educational Services, Inc. (the
"Parent" or the "Borrower"), each subsidiary of the Parent listed as a
"Guarantor" on the signature pages thereto (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
"Guarantor" and collectively, the "Guarantors"), the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders"), Cerberus
Business Finance, LLC ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").
 
WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and
 
WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
 
2. Amendments.
 
(a) New Definitions.  Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:
 
"'Amendment No. 3' means Amendment No. 3 to Financing Agreement, dated as of
September 18, 2015, by and among the Loan Parties, the Agents and the Lenders."
 
"'Amendment No. 3 Effective Date' means the "Amendment Effective Date" as set
forth in Amendment No. 3."
 
(b) Mandatory Prepayment.  Section 2.05(c)(iv) of the Financing Agreement is
hereby amended in its entirety to read as follows:
 
 
DOC ID - 23530308.3
   

 

--------------------------------------------------------------------------------

 
"(iv)  Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrower shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection therewith; provided
that, notwithstanding the foregoing, with respect to the net taxable operating
loss reported by the Borrower on its Fiscal Year ending December 31, 2014
federal income tax return (the "2014 Federal Net Operating Loss"), the Borrower
shall only be required to prepay the Loans in accordance with Section 2.05(d) in
an aggregate amount of 66 2/3% of the federal income tax refund that is received
by the Loan Parties as a result of a filing to carry back the 2014 Federal Net
Operating Loss; provided further that, notwithstanding anything to the contrary
in this Agreement, the Borrower shall not be required to prepay any Loans with
Extraordinary Receipts constituting individual tax refunds to the extent that
the amount of any such refund is less than $100,000."
 
3. Conditions to Effectiveness.  This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment Effective Date"):
 
(a) Representations and Warranties.  The representations and warranties
contained Article VI of the Financing Agreement and in each other Loan Document
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date).
 
(b) No Default; Event of Default.  After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Amendment Effective Date or result from this Amendment becoming effective in
accordance with its terms.
 
(c) Delivery of Documents.  The Collateral Agent shall have received on or
before the Amendment Effective Date this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.
 
4. Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (a) acknowledges and consents to this
Amendment, (b) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Amendment Effective Date, all references in any such Loan Document
to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (c) confirms and
agrees that, to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent, for the benefit of the Agents and the Lenders,
or to grant to the Collateral Agent, for the benefit of the Agents and the
Lenders, a security interest in or Lien on any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects.  This Amendment does not and shall not
affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under any Loan Document to which they are a
party, all of which obligations shall remain in full force and effect.  Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Financing Agreement or any other Loan Document nor
constitute a waiver of any provision of the Financing Agreement or any other
Loan Document.
 
 
DOC ID - 23530308.3
- 2 -  

 

--------------------------------------------------------------------------------

 
5. No Novation.  Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.
 
6. No Representations by Agents or Lenders.  Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.
 
7. Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Subsidiaries has any claim or cause of action against any
Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) and (b) the Agents and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates.  Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of their rights, interests, security and/or remedies.  Accordingly,
for and in consideration of the agreements contained in this Amendment and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the Amendment Effective
Date directly arising out of, connected with or related to this Amendment, the
Financing Agreement or any other Loan Document, or any act, event or transaction
related or attendant thereto, or the agreements of any Agent or any Lender
contained therein, or the possession, use, operation or control of any of the
assets of any Loan Party, or the making of any Loans or other advances, or the
management of such Loans or other advances or the Collateral.  Each Loan Party
represents and warrants that it has no knowledge of any claim by any Releasor
against any Released Party or of any facts or acts or omissions of any Released
Party which on the date hereof would be the basis of a claim by any Releasor
against any Released Party which would not be released hereby.
 
 
DOC ID - 23530308.3
- 3 -  

 

--------------------------------------------------------------------------------

 
8. Miscellaneous.
 
(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
 
(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
 
(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.
 
(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
 
[Remainder of page intentionally left blank.]

DOC ID - 23530308.3
  - 4 -  



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 

 
BORROWER:
     
ITT EDUCATIONAL SERVICES, INC.
         
By:
/s/ Rocco F. Tarasi, III
   
Name: Rocco F. Tarasi, III
   
Title: EVP & CFO
   




 
GUARANTORS:
     
ESI SERVICE CORP.
         
By:
/s/ Rocco F. Tarasi, III
   
Name: Rocco F. Tarasi, III
   
Title: VP & Treasurer
         
DANIEL WEBSTER COLLEGE, INC.
         
By:
/s/ Angela K. Knowlton
   
Name: Angela K. Knowlton
   
Title: VP & Treasurer






DOC ID - 23530308.3
Amendment No. 3
 



 
 

--------------------------------------------------------------------------------

 


 
COLLATERAL AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice Chairman
         
ADMINISTRATIVE AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
         
By:
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice Chairman
           








DOC ID - 23530308.3
Amendment No. 3
 



 
 

--------------------------------------------------------------------------------

 


 
LENDERS:
     
CERBERUS KRS LEVERED LLC
         
By:
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice President
     




 
CERBERUS ICQ LEVERED LLC
         
By:
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice President
     




 
CERBERUS ASRS FUNDING LLC
         
By:
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice President




 
CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.
     
By: Cerberus ICQ Levered Opportunities GP, LLC
Its: General Partner
       
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Senior Managing Director


DOC ID - 23530308.3
Amendment No. 3
 



 
 

--------------------------------------------------------------------------------

 


 
LENDERS:
     
CERBERUS KRS LEVERED LOAN
OPPORTUNITIES FUND, L.P.
     
By: Cerberus KRS Levered Opportunities GP, LLC
Its: General Partner
       
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Senior Managing Director
             
CERBERUS N-1 FUNDING LLC
       
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice President
             
CERBERUS ONSHORE LEVERED II LLC
       
/s/ Kevin P. Genda
   
Name: Kevin P. Genda
   
Title: Vice President




DOC ID - 23530308.3
Amendment No. 3
 



 
